Exhibit 10.3

235 GREAT POND LEASE AGREEMENT

THIS 235 GREAT POND LEASE (the “235 Great Pond Lease”) made as of this 19 day of
June, 2008, by and between 235 GREAT POND, LLC, whose address is 750 Trade
Centre Way, Suite 100, Portage, MI 49002, SMITH CT 7, LLC, whose address is 108
South University, Mt. Pleasant, Michigan 48858, and SMITH CT 8, LLC, whose
address is 108 South University, Mt. Pleasant, Michigan 48858, hereinafter
collectively referred to as “Landlord,” and VALASSIS DIRECT MAIL, INC., a
Delaware Corporation, whose address is 19925 Victor Parkway, Livonia, MI 48152,
referred to as “Tenant.”

WITNESSETH:

 

  1. DESCRIPTION AND USE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord that
certain real property located in the City of Windsor and Bloomfield, State of
Connecticut, commonly known as 235 Great Pond Drive, Windsor Connecticut, 06095,
and more particularly described and shown on the survey and legal description of
the Premises on Exhibit “A” attached as well as all appurtenances, improvements,
easements, and rights-of-way thereunto pertaining (“Premises”). Tenant shall use
and occupy the Premises as a professional office, data and distribution center
building only and for no other uses. The building located on the Premises is
agreed to consist of the physical fitness/day care facility and light industrial
/ distribution building apprising approximately a total of 171,072 square feet
of space. As of the date written above, Tenant hereby accepts the Premises in
it’s “as is, where is” condition without representation or warranty as to their
condition or fitness for any particular purpose from Landlord. Tenant further
acknowledges that Tenant owned and occupied the Premises prior to the date of
this 235 Great Pond Lease and sold the Premises to Landlord as of the date of
this 235 Great Pond Lease.

 

  2. TENANT IMPROVEMENT ALLOWANCE

In order for the Premises to be useful to Tenant and marketable in the future
for Landlord, Landlord and Tenant agree that Landlord shall pay an improvement
allowance to Tenant in order for Tenant to construct a buildout at the Premises
pursuant to the plans and specifications set forth in Exhibit B attached hereto.
Thus, Landlord and Tenant acknowledge and agree that Tenant shall be provided an
Improvement Allowance in the amount of approximately One-Million and Six-Hundred
and Fifty-Three Thousand Dollars ($1,680,000.00) for the work described in
accordance with Exhibit B (the “Tenant Improvements”). No Material Deviations
from Exhibit B shall be made by Tenant without Landlord’s prior written consent,
which shall not be unreasonably withheld. “Material deviations” shall be defined
as an increase or decrease of $100,000 or more at the Premises, it being agreed
that the total Tenant Improvement Allowance for the Premises and 1 Targeting
Centre leased to Tenant under a separate lease shall not exceed $2,000,000.
Approval of the plans and specifications by



--------------------------------------------------------------------------------

Landlord shall not constitute the assumption of and responsibility by Landlord
for their accuracy or sufficiency, and Tenant shall be solely responsible for
such items. Tenant shall be responsible for any and all costs and expenses which
exceed the Improvement Allowance. Any portion of the total Improvement Allowance
shall be paid to Tenant or to Tenant’s general contractor, Barton Malow Company,
within 30 days following receipt by Landlord of (1) invoices; (2) an AIA sworn
statement from the general contractor, (3) an affidavit from the Tenant that the
payments from the prior disbursement request have been made in full;
(4) Landlord lender approval and submittal by Tenant of lender-requested
mechanics or materialmen lien waivers or their functional equivalents under
applicable Connecticut’s materialmen lien laws; and (5) and the certification of
Tenant and its architect that the Tenant Improvements have been made in
accordance with applicable laws, codes and ordinances. The Improvement Allowance
shall be disbursed in the amount reflected on the invoices meeting the
requirements above. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of Improvement Allowance during
the continuance of an uncured default under the Lease, and Landlord’s obligation
to disburse shall only resume when and if such default is cured. The final
7 1/2% of the Improvement Allowance shall be withheld by Landlord and disbursed
upon receipt of the final sworn statement. Immediately after the final payment
is made, Tenant shall provide Landlord with confirmation of full payment from
all contractors, subcontractors, and vendors who performed work to the Premises
desired by Tenant.

 

  3. RENT

Tenant shall pay Landlord rent in accordance with the rent schedule attached and
incorporated hereto as Exhibit C. The rent shall be payable in advance in
semi-annual installments, with said installment payments being made to
Landlord’s management company, SIRO II Management, LLC whose notice address is
750 Trade Centre Way, Suite 100, Kalamazoo, MI 49002. The first payment of rent
in accordance with Exhibit C shall be due on the commencement date of Tenant’s
right to possession as set forth in Article 4 hereof. Future payments shall be
due in advance of the first day of every six (6) months thereafter. If the
commencement date of this 235 Great Pond Lease shall fall on a day other than
the first day of a calendar month, then additional rental of an amount
calculated by prorating the semi-annual payment set forth above shall be paid by
Tenant to Landlord for the month in which said commencement date shall occur.

 

  4. TERM

A. TERM OF RIGHT OF POSSESSION. The commencement of Tenant’s right to possess
and use the Premises shall be the date first written above. The term of Tenant’s
right to possession shall be one-hundred and eighty three (183) months. If the
commencement date is the first day of a calendar month, the 183-month term shall
begin to run from that date. If the commencement date is other than the first
day of a month, the 183-month term shall commence on the first day of the
following month.



--------------------------------------------------------------------------------

B. TERM OF OBLIGATIONS. Notwithstanding the term of Tenant’s right to
possession, all of the provisions of this 235 Great Pond Lease Agreement are
binding on the parties from the date this 235 Great Pond Lease is executed.

 

  5. MAINTENANCE, REPAIRS AND ALTERATIONS

A. Tenant covenants and agrees to be responsible for all maintenance repair and
upkeep of the Premises during the term of Tenant’s right to possession. Tenant’s
maintenance repair and upkeep of the Premises shall be done consistent with and
in accordance to industry standards for a class A facility. The Premises
includes, but is not limited to, all portions of the Premises depicted on
Exhibit A, and all parking areas shown on Exhibit A, the landscaping, the
buildings, improvements, foundations, exterior and interior walls, windows,
doors, floors, ceilings, downspouts, gutters, roof, skylights, plumbing and
sewerage facilities, air-condition system, heating system, electrical facilities
and equipment, glazing, lighting fixtures and all other figures, equipment and
appliances of every kind and nature. Tenant agrees that Landlord shall not be
called upon or obligated to make any repairs, replacements, rebuildings,
restorations, improvements, alterations, remodeling or additions whatsoever in
or about the Premises.

B. Tenant shall be responsible for all janitorial service on the Premises during
the term hereof.

C. Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, make alterations, improvements or additions to the
Premises and to the building and improvements thereon.

D. In a situation involving a need to repair, replace, or restore any portion of
the Premises, and which is not covered by the provisions of “Eminent Domain” or
“Damage and Destruction,” Tenant may, claim the benefit of any property damage
insurance which may be payable to Landlord by reason of the loss or casualty
giving rise to such need. However, the benefits of such property damage
insurance may be claimed only for the purpose of and to the extent necessary to
replace, repair or restore the damaged or condemned portion of the Premises.

 

  6. EFFECT OF BANKRUPTCY OR OTHER PROCEEDINGS

If at any time any bankruptcy or reorganization proceeding is instituted by or
against Tenant either in the State or Federal Courts, or if a receiver is
appointed under Chapters X or ZI of the Bankruptcy Act, for its business or
property on the Premises, Landlord shall have the option, to be exercised by
written notice given to Tenant, to declare this 235 Great Pond Lease terminated
at any time after the expiration of twenty (20) days following the commencement
of such proceeding unless the proceeding is dismissed and unless all payments of
rent and other payments required by this 235 Great Pond Lease to be made by
Tenant to Landlord are paid promptly during said period of twenty (20) days.
Landlord shall under no circumstances be required to permit a receiver to retain
possession of said Premises, and Landlord need not lease said Premises to such
receivers, but Landlord shall be entitled to immediate possession of said
Premises. Any repossession or termination hereunder shall not operate in any way
to prejudice



--------------------------------------------------------------------------------

or affect the right of Landlord for recovery of rent or other charges
theretofore accrued, thereafter accruing or to any other damages, nor shall any
such termination or repossession ever be construed as a waiver of or an election
not to claim future damages on account of such breach, but all such damages,
including all future rentals, shall be fully recoverable by Landlord.

 

  7. QUIET POSSESSION

The Tenant, upon paying the rent herein provided and performing all and singular
the covenants and conditions of this 235 Great Pond Lease on its part to be
performed, shall and may peaceably and quietly have, hold and enjoy the Premises
during the term hereof, and Landlord warrants that Landlord has full right and
sufficient title to lease the Premises for the term herein provided, and agrees
to indemnify Tenant for and against any and all loss and damage that may result
to Tenant on account of any failure of, or defect in, Landlord’s title or right
to make and execute this 235 Great Pond Lease.

 

  8. ATTORNEY’S FEES

Should either party hereto institute any action or proceeding in court to
enforce any provision hereof or for damages by reason of any alleged breach of
any provision of this 235 Great Pond Lease or for a declaration of such party’s
rights or obligations hereunder, or for any other judicial remedy, the
prevailing party shall be entitled to receive from the losing party such amount
as the court may adjudge to be reasonable attorney’s fees for the services
rendered to the party finally prevailing in such action or proceeding.

 

  9. CONSTRUCTION LIENS

Tenant shall keep the Premises free of construction liens and other liens of
like nature other than liens created or claimed by reason of any work done by or
at the instance of Landlord. Tenant agrees to protect and indemnify Landlord
against all such liens, or claims which may ripen into such liens, and against
all attorney’s fees and other costs and expenses arising from any such claim or
lien. If Tenant fails to fully discharge any such lien or claim, or provide a
bond for the same, the Landlord, at its option, may pay the same or any part
thereof, and shall be the sole judge of the legality of such lien or claim.
Tenant shall repay Landlord all amounts so paid by Landlord, together with
interest thereon at the maximum rate allowable by law from the time of payment
by Landlord until repayment by Tenant.

 

  10. TENANT TO COMPLY WITH LAW

Tenant shall, from the date of this 235 Great Pond Lease, and at its own
expense, insure that the Premises conforms to and complies with all laws,
ordinances, and regulations (including the Americans with Disabilities Act) now
in force or that are enacted hereafter affecting the use or occupancy of all or
any part of the Premises. Tenant indemnifies Landlord against and agrees to save
Landlord harmless from all expenses imposed or incurred for or because of any
violation by Tenant or anyone claiming under Tenant of any law, ordinance, or
regulation occasioned by the neglect or omission, or willful act of Tenant or
any person on the Premises by permission or holding under Tenant unless such
violation results solely from an act or omission on the part of Landlord and/or
agents, servants or employees of Landlord.



--------------------------------------------------------------------------------

  11. TITLE

Tenant acknowledges that Tenant has had the opportunity to review the commitment
for the owner’s policy of title insurance provided to Landlord from Pinnacle
Title Agency. Tenant reviewed all of the matters of record reflected in such
commitment and agrees to insure that the Premises shall at all times comply with
those matters of record affecting the Premises from the date of this Agreement
until the expiration of this Agreement. Tenant shall indemnify and hold Landlord
harmless from all expenses and costs incurred by Landlord as a result of any of
the matters of record affecting the Premises.

 

  12. SURVEY

Tenant acknowledges that Tenant has reviewed a survey of the Premises prepared
by Landlord’s surveyor. Tenant has expressly approved such survey and hereby
accepts the Premises in accordance with and subject to all matters set forth on
the survey. Tenant understands that Tenant shall not be released from any of its
obligations under this Agreement due to error(s) on the survey, or any matters
shown on the survey.

 

  13. UTILITIES

Tenant agrees to pay all charges when due for water, gas, electricity, or other
utilities incurred by it in connection with the Premises.

 

  14. TAXES

From the date of this Agreement until the expiration of the Term and any
renewals thereof, Tenant shall pay all real property taxes and assessments which
may be levied upon or assessed against those lands comprising the Premises.
Tenant shall also pay all taxes or assessments levied upon or assessed against
the improvements situated within the Premises and all taxes levied upon or
assessed against any personal property situated within the Premises. Tenant
understands that Landlord shall not be required to pay any taxes or assessments
whatsoever which may be or become a lien upon the lands, improvements and
personal property. Any taxes or assessments which may be levied or assessed for
a period beginning before the commencement of this 235 Great Pond Lease or
ending after the termination hereof shall be paid by Tenant. Upon expiration of
this Lease, the Landlord shall rebate to the Tenant any prepaid taxes or
assessments covering any period of time after expiration. Tenant shall not be
obligated to pay any income tax or other tax, assessment or charge which may be
levied or become due by reason of the rents and profits received by Landlord as
a result of this 235 Great Pond Lease.



--------------------------------------------------------------------------------

  15. OFF-SET STATEMENT, ATTORNMENT AND SUBORDINATION; LANDLORD’S MORTGAGEE’S
APPROVAL OF THIS LEASE

A. Tenant agrees within ten (10) days after request therefor by Landlord to
execute in recordable form and deliver to Landlord a statement, in writing,
certifying (a) that this 235 Great Pond Lease is in full force and effect,
(b) the date of commencement of the term of this 235 Great Pond Lease, (c) that
rent is paid currently without any off-set or defense thereto, (d) all
Improvement Allowance amounts have been received or waived; (e) the amount of
rent, if any, paid in advance, (f) that there are no uncured defaults by
Landlord or stating those claimed by Tenant, and (g) such other information as
Landlord may reasonably request; provided that, in fact, such facts are accurate
and ascertainable.

B. Tenant shall, in the event any proceedings are brought for the foreclosure of
or in the event of exercise of the power of sale under any mortgage made by
Landlord covering the Premises, attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the Landlord under this 235
Great Pond Lease.

C. Tenant agrees that this 235 Great Pond Lease shall be subordinate to any
first mortgages or deeds of trust that may hereafter be placed upon the Premises
and to any and all advances to be made thereunder, and to the interest thereon,
and all renewals, replacements and extensions thereof, provided the mortgagee or
trustee named in said mortgages or trust deeds shall agree to recognize the
lease of Tenant in the event of foreclosure if Tenant is not in default. Tenant
also agrees that any mortgagee or trustee may elect to have this 235 Great Pond
Lease designated as a prior lien to its mortgage or deed of trust, and in the
event of such election and upon notification by such mortgagee or trustee to
Tenant to that effect, this 235 Great Pond Lease shall be deemed prior in lien
to said mortgage or deed of trust, whether this 235 Great Pond Lease is dated
prior to or subsequent to the date of said mortgage or deed of trust. Tenant
agrees, that upon the request of Landlord, any mortgagee or any trustee, it
shall execute whatever instruments may be required to carry out the intent of
this Section.

D. Failure of Tenant to execute any of the above instruments within fifteen
(15) days upon written request so to do by Landlord, shall constitute a breach
of this 235 Great Pond Lease and Landlord may, at its option, cancel this 235
Great Pond Lease and terminate Tenant’s interest herein. Further, Tenant hereby
irrevocably appoints Landlord as attorney-in-fact for Tenant with full power and
authority to execute and deliver in the name of Tenant any such instruments.

E. If Landlord’s mortgagee will approve this 235 Great Pond Lease, only upon the
basis of reasonable modification of the terms and provisions of this 235 Great
Pond Lease, other than those provisions relating to the size and location of the
Premises, the amount of rent and charges payable hereunder and the use for which
Tenant is permitted to operate the Premises, Landlord shall have the right to
cancel this 235 Great Pond Lease if Tenant refuses to approve in writing any
such reasonable modifications within thirty (30) days after Landlord’s request
therefor, which request may not be made later than forty-five (45) days after
the delivery of possession of the Premises to Tenant. If such right to cancel is
exercised, this 235 Great Pond Lease shall thereafter be null and void, and
neither party shall have any liability to the other by reason of such
cancellation.



--------------------------------------------------------------------------------

  16. LIABLITY INSURANCE

Tenant shall, from the date this 235 Great Pond Lease is executed, keep in force
and effect a policy of public liability and property damage insurance with
respect to the Premises, and the business operated by Tenant in which the limits
of public liability shall not be less than Three Million Dollars ($3,000,000.00)
per occurrence, and in which the limit of property damage liability shall be not
less than Five Hundred thousand Dollars ($500,000.00). The policy shall name
Landlord, any other parties in interest designated by Landlord, and Tenant as
insured, and shall contain a clause that the insurer will not cancel or change
the insurance without first giving Landlord thirty (30) days prior written
notice. Such insurance may be furnished by Tenant under any blanket policy
carried by it or under a separate policy therefor. The insurance shall be with
an insurance company approved by Landlord and a copy of the paid-up policy
evidencing such insurance or a certificate of insurance certifying to the
issuance of such policy shall be delivered to Landlord prior to the commencement
of Tenant’s work and upon renewals not less than thirty (30) days prior to the
expiration of such coverage.

 

  17. PROPERTY INSURANCE

(a) Tenant shall, from the date of this Agreement, carry insurance for fire and
special extended coverage (as determined by Landlord) insuring the improvements
located on the Premises and all appurtenances thereto for the full replacement
value thereof (with deductibles not exceeding $100,000.00) such insurance
coverage to include the improvements provided by Landlord and Tenant, and such
insurance coverage shall include rental and business interruption insurance.
Landlord shall not be liable to Tenant for any loss or damage suffered by Tenant
which is not covered by such insurance (including without limitation, the amount
of any such deductibles). If the cost to repair or replace the damaged
improvements exceeds the full insurable value, Tenant shall pay the difference.
The policy shall name Landlord, any other parties in interest designated by
Landlord, and Tenant as insured, and shall contain a clause that the insurer
will not cancel or change the insurance without first giving Landlord thirty
(30) days prior written notice. Such insurance may be furnished by Tenant under
any blanket policy carried by it or under a separate policy therefor. The
insurance shall be with an insurance company approved by Landlord and a copy of
the paid-up policy evidencing such insurance or a certificate of insurance
certifying to the issuance of such policy shall be delivered to Landlord prior
to the commencement of Tenant’s work and upon renewals not less than thirty
(30) days prior to the expiration of such coverage.

(b) Tenant shall pay the cost of the premiums for all such insurance, and the
expenses incurred by Landlord relative to insurance appraisals, adjusters and
reasonable attorneys’ fees in connection therewith. Such statements may include
charges for premiums covering more than a single year.

(c) Tenant will not do or suffer to be done, or keep or suffer to be kept,
anything in, upon or about the Premises which will contravene policies insuring
against loss or damage by fire or other hazards (including, without limitation,
public liability) or which will prevent Tenant form procuring such policies in
companies acceptable to Landlord.



--------------------------------------------------------------------------------

(d) Tenant agrees to carry, at its expense, insurance against vandalism,
malicious mischief, and such other perils as are form time to time included in a
standard extended coverage endorsement, insuring Tenant’s trade fixtures,
furnishings, operating equipment and personal property, such as signs, wall
coverings, carpeting and drapes located on or within the Premises, in an amount
equal to not less than one hundred percent (100%) of the actual replacement cost
thereof and to furnish Tenant with a certificate evidencing such coverings.

 

  18. COVENANT TO HOLD HARMLESS

Tenant agrees, from the date of this Agreement, to indemnify Landlord and save
it harmless from and against any and all claims, actions, damages, liability and
expense in connection with (i) loss of life, personal injury and/or damage to
property arising from or out of any occurrence in, upon or at the Premises,
including the person and property of Tenant, and its employees and all persons
in the building at its or their invitation or with their consent, (ii) the
occupancy or use by Tenant of the Premises or any part thereof, or
(iii) occasioned wholly or in part by any act or omission of Tenant, its agents,
contractors, employees, servants, customers or licensees. For the purpose
hereof, the Premises shall include the service areas adjoining the same. All
property kept, stored or maintained in the Premises shall be so kept, stored or
maintained at the risk of Tenant only. In case Landlord shall, without fault on
its part, be made a party to any litigation commenced by or against Tenant, then
Tenant shall protect and hold Landlord harmless and shall pay all costs,
expenses and reasonable attorney fees incurred or paid by Landlord in connection
with such litigation. Tenant shall also pay all costs, expenses and reasonable
attorney fees that may be incurred or paid by Landlord in enforcing the
covenants and agreements of this 235 Great Pond Lease.

 

  19. WASTE OR NUISANCE

Tenant shall not commit or suffer to be committed any waste or nuisance upon the
Premises.

 

  20. SUBLETTING AND ASSIGNMENT

A. Tenant shall not sublet the Premises, or any portion thereof, without the
written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. Any such subletting shall not relieve Tenant of its
obligations to Landlord under this 235 Great Pond Lease.

B. Tenant shall not have the right to assign this 235 Great Pond Lease or to
hypothecate or encumber its leasehold interest hereunder, without the written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed. If Landlord consents; (i) Tenant shall not by reason of any such
assignment be relieved of any responsibility, liability or obligation to
Landlord under the terms of this 235 Great Pond Lease; (ii) that any assignee
shall agree in writing to be bound by all the terms, covenants and conditions of
this 235 Great Pond Lease; and (iii) that an executed original of such
assignment and agreement shall be delivered to Landlord.



--------------------------------------------------------------------------------

C. Tenant may assign or sublet to a wholly owned subsidiary of Tenant. Tenant
shall not by reason of any such assignment or sublease be relieved of any
responsibility, liability or obligation under this 235 Great Pond Lease.

 

  21. SURRENDER OF PREMISES

A. Tenant shall, upon termination of the term of Tenant’s right to possession or
any earlier termination of this 235 Great Pond Lease, surrender to Landlord the
Premises, including without limitations, all building apparatus not covered by
Section B of this Article, and all alterations, improvements and other additions
which may be made or installed by either party in the condition they were in as
of the date of this Lease.

B. Notwithstanding Section A of this Article, Tenant shall have the right to
remove all trade fixtures, furniture, equipment and signs, which may be
installed in the Premises prior to or during Tenant’s right to possession at
Tenant’s cost, if Tenant is not in default at the time of removal. The Tenant
shall at its own cost and expense repair any and all damage to the Premises
resulting from or caused by such removal, and shall restore the Premises to its
original condition, reasonable wear and tear excepted. Tenant shall have sixty
(60) days after termination of this 235 Great Pond Lease for any reason
whatsoever to effect such removal, repair and restoration; provided, however, no
such fixtures or equipment placed on or in the Premises by Tenant, and which
remain the property of Tenant, may be removed at a time when Tenant is in
default in payment of rent or any other money payable hereunder, or in the
performance of any other covenant under this 235 Great Pond Lease.

C. Anything to the contrary herein notwithstanding, Tenant shall have the right
at any time to remove its signs and other equipment bearing any of its trade
names or trademarks, whether registered or unregistered. Landlord shall have no
right to use and shall not have or acquire any interest in such trade name and
service mark by reason of any of the terms or provisions of this 235 Great Pond
Lease, or by reason of use of the same on the Premises.

 

  22. EMINENT DOMAIN

A. In the event that the whole of the Premises shall be taken under the power of
eminent domain, the Tenant shall continue to pay the balance of the rentals
minus the amount of the condemnation proceeds received by Landlord, provided,
however, that Tenant shall have the right, but not the obligation, to
participate in the Landlord’s condemnation proceedings.

B. In the event that a portion of the Premises shall be taken under the power of
eminent domain, the obligation of Tenant under this 235 Great Pond Lease to pay
rent and all of the other provisions of this 235 Great Pond Lease shall remain
in full force and effect. All damages awarded for any such taking under the
power of eminent domain, whether for the whole or part of the Premises, shall
belong to and be the property of Landlord, whether such damages shall be awarded
as compensation for diminution in valued of the leasehold or for the fee of the
Premises; provided, however, that Tenant shall receive credit against rental
equal to the damages paid to Landlord.



--------------------------------------------------------------------------------

  23. HAZARDOUS WASTE

Tenant shall not cause or permit any hazardous material (as hereinafter defined)
to be released, brought upon, stored, produced, emitted, disposed of or used
upon, about or beneath the Premises by Tenant, its agents, employees,
contractors or invitees.

Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all environmental damages which arise from: (1) presence upon, about or
beneath the Premises of any hazardous material or of any chemical substance
requiring remediation under any Federal, State or local statute, regulation,
ordinance or policy; or (2) the breach of any of the provisions of this 235
Great Pond Lease. For the purpose of this 235 Great Pond Lease, “environmental
damages” shall mean: (1) all claims, judgments, damages, penalties, fines,
costs, liabilities and losses (including, without limitation, diminution in the
value of the Premises, damages for the loss of or restriction on rentable or
usable space or of any amenity of the Premises and from any adverse impact on
Landlord’s marketing of space); (2) all sums paid for settlement of claims,
attorney fees, consultant’s fees and expert’s fees; and (3) all costs incurred
by Landlord in connection with the investigation of hazardous material upon,
about or beneath the Premises, the preparation of any remedial investigation and
feasibility studies or reports in the performance of any clean up, remediation,
removal or restoration work required by any Federal, State or local governmental
agency or political subdivision necessary for Landlord to make full economic use
of the Premises or otherwise required under this 235 Great Pond Lease. Tenant’s
obligations under this Section shall survive the expiration of this 235 Great
Pond Lease.

Notwithstanding any other obligation of tenant to indemnify Landlord pursuant to
this 235 Great Pond Lease, Tenant shall, at its sole cost and expense, promptly
take all actions required by any Federal, State or local governmental agency or
political subdivision necessary for Landlord to make full economic use of the
Premises, which requirements or necessity arise from presence upon, about or
beneath the Premises of any hazardous material. Such action shall include, but
not be limited to, the investigation of the environmental condition of the
Premises, the preparation of any remedial investigation and feasibility studies
or reports and the performance of any clean up, remedial, removal or restoration
work. Tenant shall take all actions necessary to restore the Premises to the
condition existing prior to the introduction of the hazardous material upon,
about or beneath the Premises, notwithstanding any lesser standard of
remediation allowable under applicable law or government policies. Tenant shall
nevertheless obtain Landlord’s approval prior to undertaking any activities
required by this Section, which approval shall not be unreasonably withheld so
long as such actions would not potentially have a material adverse long-term or
short-term affect on the Premises or any other property or business owned or
operated by Landlord. Tenant shall promptly supply Landlord with any notices and
correspondence concerning environmental damages received by Tenant from the
United States Environmental Protection Agency or the Connecticut Department of
Environmental Protection. The obligations of Tenant pursuant to this Sections
shall not apply to situations where hazardous materials are released, brought
upon, stored, produced, emitted, disposed of or used upon, about or beneath the
Premises at the time or times other than during the term of this 235 Great Pond
Lease except where such event occurs as a result of the acts or omissions of
Tenant, its agents, employees, contractors or invitees or as a result of the
acts or omission of any agent, employee,



--------------------------------------------------------------------------------

contractor or invitee of any permitted Sublessee or assignee of Tenant. Tenant’s
obligation under this Section shall survive the expiration of this 235 Great
Pond Lease. The foregoing notwithstanding, Tenant acknowledges, and Landlord is
aware that 235 Great Pond meets the definition of an “establishment” under the
Connecticut Property Transfer Act (“Transfer Act”). Tenant agrees to be
obligated for full compliance with all environemental laws, rules and
regulations connected to the Premises and shall obligated therefore for the Term
of the Lease. Upon the Expiration Date of the Term of the Lease, Landlord shall
become responsible for fulfilling any obligations that the Tenant may have as
the “certifying party”, except to the extent such ongoing remediation
obligations existing at the end of the Lease Term are caused by Tenant’s use of
the Property.

“Hazardous Material” means any material or substance: (1) defined as a
“hazardous substance” pursuant to any applicable state laws, rules and
regulations as well as the Comprehensive Environmental Response, Compensation
and Liability Act (42 USC Section 9601 et. seq.) and amendments thereto and
regulations promulgated thereunder; (2) containing gasoline, oil, diesel fuel or
other petroleum products; (3) defined as a “hazardous waste” pursuant to the
Federal Resource Conservation and Recovery Act (42 USC Section 6901 et. seq.)
and amendments thereto and regulations promulgated thereunder; (4) containing
polychlorinated biphenyls (PCB’s); (5) containing asbestos; (6) radioactive;
(7) biological; or (8) the presence of which requires investigation or
remediation under any Federal, hazardous substance, material or waste which is
or becomes regulated by any Federal, State or local governmental authority, or
which causes a nuisance upon or waste to the Premises.”

 

  24. DAMAGE AND DESTRUCTION

A. From the date of this Agreement until the expiration of the term, including
any renewals or holdover periods, Tenant shall be solely responsible for the
cost of repairing, restoring or replacing any portion of the Premises (including
the Building and any improvements) that are partially or totally damaged or
destroyed. In such event, Tenant shall, as soon as reasonably possible, commence
and proceed diligently to restore the Premises substantially to their condition
at the time of such damage or destruction. Tenant shall have the use of any
insurance proceeds resulting from the damage or destruction to the extent
necessary to repair and/or replace the damaged or destroyed property.

B. Tenant understands that its rent and other obligations hereunder shall not be
abated during the period of any damage, repair or restoration provided or in
this Article and such damage or destruction shall not create a right to
terminate this Lease.

 

  25. DEFAULTS OF TENANT

The following occurrences shall be deemed defaults by Tenant:

(a) Tenant shall fail to pay when due any rent or other sum payable under this
235 Great Pond Lease and such failure continues for fifteen (15) days after
written notice from Landlord.

(b) Tenant shall abandon or vacate the Premises before the end of the term of
this 235 Great Pond Lease, provided, however, that Tenant shall not be deemed to
have abandoned or



--------------------------------------------------------------------------------

vacated or surrendered the Premises if Tenant meets all its financial and
maintenance obligations under the 235 Great Pond Lease.

(c) Tenant shall be in breach of any other obligation under this 235 Great Pond
Lease, and such breach shall continue for thirty (30) days after written notice
from Landlord.

(d) Tenant shall default on the 235 Great Pond lease agreement during a period
in which the property is owned by Landlord or an affiliate thereof.

 

  26. REMEDIES OF LANDLORD

In the event of a default by Tenant, Landlord shall have the following rights
and remedies in addition to all other rights and remedies otherwise available to
Landlord:

(a) Landlord shall be entitled to immediately accelerate upon written notice to
Tenant the full balance of the present value of rent payable for the remainder
of the term of this One Targeting Lease. Present value of the rent shall be
determined at the 30-day libor interest rate existing at the time of Tenant’s
default.

(b) Landlord shall have the right to terminate this 235 Great Pond Lease upon
written notice, in accordance with the Connecticut state law, to Tenant without
prejudice to any claim for rents or other sums due or to become due under this
235 Great Pond Lease; and subject to applicable law.

(c) Landlord shall have the immediate right of re-entry and may remove all
persons and property from the Premises. Such property may be removed and stored
at the cost of Tenant. Should Landlord elect to re-enter as herein provided, or
should Landlord take possession pursuant to legal proceedings, Landlord may
either terminate this 235 Great Pond Lease or from time to time, without
terminating this 235 Great Pond Lease, relet the Premises or any part thereof
for such term or terms (which may be for a term extending beyond the term of
this 235 Great Pond Lease) and at such rental or rentals and upon such other
terms and conditions as landlord, in the exercise of its sole discretion, deems
advisable, with the right to make alterations and repairs to the Premises. Upon
each reletting, (i) Tenant shall be immediately liable to pay to Landlord, in
addition to any indebtedness other than rent due hereunder, the cost and expense
of such reletting and of any such alternations and repairs incurred by Landlord,
and the amount, if any, by which the rent reserved in this 235 Great Pond Lease
for the period of the reletting as accelerated under Subparagraph (a) of this
Paragraph, exceeds the amount agreed to be paid for rent for the Premises by the
reletting Tenant; or (ii) at the option of Landlord, rents received by Landlord
from such reletting shall be applied first, to the payment of any indebtedness
other than rent due hereunder from Tenant to Landlord; second to the payment of
any costs and expenses of such reletting and of such alterations and repairs;
third, to the payment of rent unpaid hereunder; and the residue, if any, held by
Landlord and applied in payment of future unaccelerated rent as the same may
become and payable hereunder.

(d) Landlord may immediately sue to recover from Tenant all damages Landlord may
incur by reason of Tenant’s default, including the cost of recovering the
Premises, and including



--------------------------------------------------------------------------------

the present value of rent reserved and charged in this 235 Great Pond Lease for
the remainder of the stated term as accelerated under Subparagraph (a) of this
Paragraph, all of which shall be immediately due and payable along with
attorneys’ fees and Landlord shall attempt to mitigate damages in a commercially
reasonable manner.

 

  27. LATE CHARGES AND INTEREST FOR PAST DUE PAYMENTS

All installments of rent payable to Landlord under this 235 Great Pond Lease if
not paid within five (5) days after they become due shall be subject to a later
charge equal to five percent (5%) of the installment amount. In addition, any
payment of rent or other amount due from Tenant to Landlord which is not made
when due under this 235 Great Pond Lease shall bear interest at the rate of
seven percent (7%) per annum from the date of nonpayment to the date of payment.

 

  28. LEGAL EXPENSES

In case suit shall be brought by Landlord for recovery of possession of the 235
Great Pond Leased Premises, for the recovery of rent or any other amount due
under the provisions of this 235 Great Pond Lease, or because of the breach of
any other covenant herein contained on the part of Tenant to be kept or
performed, all expenses incurred therefor and for the defense thereof (including
attorneys’ fees) shall be awarded to the party prevailing in such suit.

 

  29. MEMORANDUM OF LEASE

A Memorandum of 235 Great Pond Lease, suitable for recording in the Office of
the County Register of Deeds of the County within which the Premises are
situated, and satisfactory in form to both Landlord and Tenant, shall be
executed and recorded. Said document shall be entitled “Memorandum of 235 Great
Pond Lease” and shall incorporate the legal description of the Premises.

 

  30. SERVICE OF NOTICE

A. All notices or demands of any kind which Landlord is required to or desires
to serve on Tenant with respect to this 235 Great Pond Lease may be served by
mailing a copy of such notice or demand to Tenant by certified mail, with return
receipt requested and postage prepaid, addressed to Tenant at the place last
designated by it as the place at which notices may be served, or if not such
written designation is then in effect then addressed to Tenant at the Premises.
Tenant hereby designates the Premises as the place at which notices shall be
served. Service by mail shall be deemed complete at the expiration of the third
day after the date of delivery thereto to the address specified. Any such notice
shall be directed to the attention of counsel and copied to the Facility
Manager.

B. All notices or demands of any kind which Tenant is required to or desires to
serve on Landlord with respect to this 235 Great Pond Lease may be served my
mailing a copy of such notice or demand to Landlord by certified mail, with
return receipt requested and posted prepaid, addressed to Landlord at the place
last designated by it as the place at which notices may be



--------------------------------------------------------------------------------

served. Landlord hereby designates 750 Trade Centre Way, Suite 100, Portage, MI
49002 and 108 South University, Suite Six, Mt. Pleasant, MI 48858 as the place
at which notices shall be served. Service by mail shall be deemed completed at
the expiration of the third day after the date of delivery thereof to the
address specified.

 

  31. APPLICABLE LAW AND PARTIES BOUND

This 235 Great Pond Lease shall be construed under the laws of the State within
which the Premises are situated and shall be binding upon and inure to the
benefit, as the case may require, of the parties hereto and their respective
heirs, executors, administrators, successors and assigns.

 

  32. INTERPRETATION

The words “Landlord” and “Tenant” as used herein, shall include, apply to, bind
and benefit, as the context may permit or require, the parties executing this
lease and their respective heirs, executors, administrators, successors and
assigns.

Wherever the context so permits or requires, words of any gender used in
this-235 Great Pond Lease shall be construed to include any other gender, and
words in the singular number shall be construed to include the plural.

 

  33. INVALIDITY

In the event that any term, provision, condition or covenant contained in this
235 Great Pond Lease, or the application thereof to any person or circumstance,
shall, to any extent, be invalid or unenforceable, or be held to be invalid or
unenforceable, or be held to be invalid or unenforceable by any court of
competent jurisdiction, the remainder of this 235 Great Pond Lease, or the
application of such term, provision, condition or covenant to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and all such remaining terms, provisions,
conditions and covenants in this 235 Great Pond Lease shall be deemed to be
valid and enforceable.

 

  34. APPROVALS

Whenever in this 235 Great Pond Lease the Landlord’s approval or consent is
required, such approval or consent shall be in writing and Landlord covenants
and agrees that such approval or consent shall not be unreasonably withheld.

 

  35. CAPTIONS

The headings and captions contained in this 235 Great Pond Lease are inserted
only as a matter of convenience and for reference and in now way define, limit
or describe the scope or intent of this 235 Great Pond Lease nor of any
provision herein contained.



--------------------------------------------------------------------------------

  36. CONFIDENTIALITY

Landlord and Tenant each agree that they shall hold in strict confidence all
documents and information concerning this transaction and the business and
property of the other. No press release or public disclosure, either written or
oral, of the terms of this 235 Great Pond Lease shall be made by either party
without the consent of the other. Notwithstanding the foregoing, Landlord may
make such disclosures to its lenders, brokers or investors as is necessary to
obtain the financing in this transaction or sell the Premises, within its sole
discretion.

 

  37. HOLDING OVER

Any holding over after the expiration of the term, or any renewal hereof, with
or without the consent of Landlord, shall be construed to be a tenancy from
month to month, at One Hundred-Fifty percent (150%) of the rents specified for
the period immediately preceding the expiration of the last term or renewal
term. The rent will be prorated on a monthly basis, and payable monthly, and
shall otherwise be on the terms and conditions herein specified, so far as
applicable.

 

  38. CORPORATE GUARANTY

VALASSIS COMMUNICATIONS, INC. shall execute the Corporate Guaranty agreement
attached hereto and incorporated into this 235 Great Pond Lease as Exhibit D.

 

  39. NET LEASE; NON-TERMINABILITY

A. This 235 Great Pond Lease is a net lease and, except as otherwise expressly
provided herein, any present or future law to the contrary notwithstanding,
shall not terminate, nor shall Tenant be entitled to any abatement, reduction,
set-off, counterclaim, defense or deduction with respect to any rent or other
sum payable hereunder, unless expressly provided to the contrary herein.

B. Non-Terminability. Tenant shall remain obligated under this 235 Great Pond
Lease in accordance with its terms and shall not take any action to terminate,
rescind or avoid this 235 Great Pond Lease, unless expressly provided to the
contrary herein.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the day and year shown opposite their respective signatures
herein below.

 

LANDLORD: 235 GREAT POND, LLC, a Michigan Limited Liability Company



--------------------------------------------------------------------------------

By:   /s/ Roger E. Hinman   Roger E. Hinman Its:   Manager

 

SMITH CT 7, LLC

a Michigan limited liability company

By:   /s/ W. Sidney Smith   W. Sidney Smith, Manager

 

SMITH CT 8, LLC

a Michigan limited liability company

By:   /s/ W. Sidney Smith W. Sidney Smith, Manager

 

TENANT: VALASSIS DIRECT MAIL, INC., a Delaware Corporation By:   /s/ Steven
Mitzel   Steven Mitzel Its:   Chief Financial Officer